DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10, 18-22 in the reply filed on 02/25/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. How can something be intrinsic and doped? Claim 1 is indefinite because of using limitation of intrinsic and doped.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub No. 20160284821), in view of Adam et al (US Pub No. 20090302348).

 	With respect to claim 1, Kim et al discloses a buried region comprising an oxide material;
a fin (128,Fig.2) on the buried region (para 14,Fig.1, because it says insulation layer is over the bulk substrate or 144 in Fig.3 because it is buried with respect to fin), at least a portion of the fin that borders the buried region comprising an etchstop material (130 first and second,Fig.11); and a gate formed at least partially around the fin (154 or 155,Fig.14-15) the gate comprising 

 	With respect to claim 2, Adams et al discloses wherein the doped semiconductor material of the etchstop material comprises a p-type doped semiconductor material (Para 19).

 	With respect to claim 3, Adams et al discloses wherein the p-type doped semiconductor material comprises boron doped silicon.

 	With respect to claim 4, the arts cited above do not explicitly disclose wherein the doped semiconductor material comprises a carbon doped silicon. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that carbon is used as a dopant, because it is cheap and it is readily available.

 	With resect to claim 5, Adams et al discloses wherein the doped semiconductor material comprises at least one n-type doped semiconductor material (Para 19) selected from the list consisting of phosphorus, arsenic (Para 19), and antimony.




 	With respect to claim 7, the arts cited above do not explicitly disclose wherein the fin further comprises a doped epitaxial semiconductor material formed on the etchstop material. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that the fin further comprises a doped epitaxial semiconductor material formed on the etchstop material, in order to adjust the threshold voltage to a predetermined value.

 	With respect to claim 8, Kim et al discloses wherein the fin further comprises silicon and germanium (Para 15), however arts cited above do not explicitly disclose that SiGe layers are epitaxially formed on the etchstop material, the silicon and germanium doped with a p-type dopant selected from the group consisting of boron, aluminum, gallium, and indium. However, it would have been obvious to one of ordinary skill in the art at the time of inventio to modify the arts cited above such that Sige layers are formed epitaxially in order to form a ordered layers which would not hinder charge flow and it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that Sige layers are P doped by boron in order to adjust the threshold voltage of the device to a predetermined value using a known dopant.

 	With respect to claim 9, Kim et al discloses wherein the fin further comprises silicon (Para 15) epitaxially formed on the etchstop material, the silicon doped with at least one n-type 

 	With respect to claim 10, Kim et al disclsoes wherein the buried region comprises a buried oxide (BOX) (Para 14) of a silicon on insulator (SOT) substrate.

   	With respect to claim 18, Kim et al discloses forming a gate (150,Fig.15) on a fin (120,Fig.14) comprising semiconductor material (Para 15); removing at least part of a distal portion of the fin that is remote from the buried region (Fig.4-5, para 15); and forming an epitaxial semiconductor material on a remaining proximal portion of the fin (Para 20, 180,Fig.7).However, Kim et al does not explicitly disclose  implanting part of a proximate portion of the fin that is proximate to a buried region comprising electrically insulating material with dopants configured to decrease an etch rate of the semiconductor material. On the other hand, Adam et al discloses implanting (30,Fig.4) part of a proximate portion of the fin that is proximate to a buried region (according to Kim insulation region is in the substrate) comprising electrically insulating material (according to para 15 of Kim  et al) with dopants configured to decrease an etch rate of the semiconductor material (Para 19). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Kim et al according to the teachings of Adam et 

 	With respect to claim 19, Adam et al discloses wherein implanting part of a proximate portion of the fin with dopants comprises implanting the proximate portion of the fin with boron (Para 19).

 	With respect to claim 20, Adam et al discloses wherein implanting part of a proximate portion of the fin with dopants comprises implanting the proximate portion of the fin with carbon (Para 20).


Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub No. 20160284821), in view of Adam et al (US Pub No. 20090302348), in view of Kavalieros et al (US Pub No. 20060258072).


 	With respect to claim 21, the arts cited above do not explicitly disclose further comprising doping the distal portion of the fin with an amorphization implant prior to removing the distal portion of the fin. On the other hand, Kavalieros et al discloses doping the distal portion of the substrate (313,Fig.3D) with an amorphization implant (307,Fig.3D) prior to removing the distal portion of the substrate (309,Fig.3E). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Kavalieros et al such that before recessing process amorphization is used to soften the crystal, in order to have a clean etch process.

 	With respect to claim 22, Kavalieros et al discloses doping the distal portion of the fin with silicon (claim 24) for an n-type device, however it does not say it is an n-type is used. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that n-type is used as a design choice. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895